Citation Nr: 0426656	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran entered onto active duty on October 1, 1991, 
pursuant to a three-year enlistment, and served until his 
separation on August 29, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which notified the veteran of his 
ineligibility for receipt of educational assistance benefits 
(Montgomery GI Bill) under Chapter 30, Title 38, United 
States Code.  

In May 2004, the veteran testified at a personal hearing that 
was held at the RO in New Orleans, Louisiana, before the 
undersigned.  This case has been certified to the Board from 
the New Orleans RO and it is to that RO that this case will 
be returned.  


FINDINGS OF FACT

1.  The veteran entered onto active duty on October 1, 1991, 
pursuant to a three-year enlistment, and served until his 
separation on August 29, 1994; the reason for separation was 
non-retention on active duty.  

2.  The veteran served thirty-four months, twenty-nine days, 
of a three-year active duty obligation and was voluntarily 
released from active duty.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
essentially provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and also 
includes new notification provisions, is not applicable in 
this case.  The VCAA is not applicable where the law, not the 
factual evidence, is dispositive of the appeal.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Also, it is 
not applicable to cases involving eligibility for educational 
assistance benefits under the Montgomery GI Bill because the 
statute at issue in such cases is found in Chapter 30, Title 
38, United States Code, and that the provisions of the VCAA 
are relevant to a different Chapter (Chapter 51).  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in the matter currently before the Board.  

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set out in 
38 U.S.C.A. § 3011(a) and 38 C.F.R. § 21.7042(a).  The 
primary criterion for eligibility is that a veteran who first 
entered the Armed Forces after June 30, 1985, must serve, as 
the individual's initial obligated period of active duty, at 
least three years of continuous active duty in the Armed 
Forces or, in the case of an individual whose initial period 
of active duty is less than three years, must serve at least 
two years of continuous active duty in the Armed Forces.  

In the veteran's case, he served thirty-four months, twenty-
nine days, of a three-year active duty enlistment.  However, 
exceptions to the continuous duty requirement may be made if 
a veteran is discharged or released from active duty early 
for a service-connected disability; or, for a medical 
condition which pre-existed service on active duty and which 
VA determines in not service connected; or, receives a 
hardship discharge; or, for the convenience of the 
government, provided the individual completed at least twenty 
continuous months of active duty of an obligation period of 
less than three years, or completed thirty continuous months 
of active duty of an obligated period of at least three 
years; or, was involuntarily separated for the convenience of 
the government as a result of a reduction in force; or, for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A); 
38 C.F.R. § 21.7042(a).  

In the veteran's case, his Certificate of Release or 
Discharge from Active Duty, DD Form 214, shows that he 
received an honorable discharge from military service.  The 
narrative reason for separation was non-retention on active 
duty.  During the veteran's personal hearing, he testified 
that his primary duty in the military was to maintain Hawk 
missiles.  He maintained that this weapon system was phased 
out and replaced with the Patriot missile, for which he was 
not provided training.  However, he did relate that he was 
offered a transfer to a National Guard unit in South Carolina 
that still maintained the Hawk missile system, but he chose 
not to relocate and join the Guard.  He was transferred to a 
supply position and was also offered a position as a 
Chaplin's Assistant.  Rather than accept such positions, he 
decided it would be better for him to be released from active 
duty.  Under the circumstances, with no evidence to the 
contrary, it would appear that the veteran's separation from 
service, classified as non-retention on active duty, was not 
involuntary.  Rather, he requested to be separated instead of 
either relocating or obtaining an additional military 
occupational specialty (MOS).  In effect, the veteran chose 
to be released from active duty after having served thirty-
four months, twenty-nine days, of a three-year enlistment.  

As noted above, the law and regulation pertinent to this case 
do list several exceptions when, as in the veteran's case, he 
served thirty-four months, twenty-nine days, of a three-year 
active duty enlistment.  However, there is no evidence that 
the reason for the veteran's discharge or release from active 
duty service prior to the completion of his three year 
obligation falls into any of the statutory exceptions which 
would make him eligible for Chapter 30 educational assistance 
benefits.  

The Board is not free to ignore or make exceptions to laws 
passed by the Congress.  The plain language of a statute must 
be given effect.  See generally, Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The applicable law is quite specific as to 
the criteria for entitlement to the benefit sought and the 
facts clearly show the law to be dispositive in this case.  
In the veteran's case, there is simply no legal basis for 
establishing entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, because he 
does not meet the applicable statutory criteria for such 
benefits.  Under the circumstances, the appeal on this issue 
is terminated because of the absence of legal merit and the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

The claim for entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, is dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



